              Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 1 of 30




(212) 373-3035

(212) 492-0035

rtarlowe@paulweiss.com




          July 6, 2020



          BY EMAIL/ECF
          The Honorable Katherine Polk Failla
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007
                                 United States v. Anilesh Ahuja,
                                 18 Cr. 328 (KPF)
          Dear Judge Failla:

                   On behalf of Anilesh Ahuja and Jeremy Shor, we write in reply to the government’s
          letters dated June 19 and June 24, 2020, and to address additional emails disclosed by the
          government for the first time on June 26, 2020.

                  The government now concedes (as it must) that it failed in its disclosure obligations
          and that it misled the Court. As it did time and time again during trial, the government
          apologizes for this conduct, but at the same time minimizes its conduct and repeats it. In
          its recent letters, the government mischaracterizes the facts, makes new misrepresentations,
          and leaves myriad others uncorrected. The government has now admitted that it failed to
          correct prior representations to the Court even when it knew those representations were
          false, but does not explain how or why that happened. And, the government’s supplemental
          production of emails on June 26, 2020, made after its recent letters to the Court, reveals
          even more disclosure failures and apparent misrepresentations. Yet, the government has
     Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 2 of 30

Honorable Katherine Polk Failla


ignored or expressly refused to answer critical questions necessary to understand fully what
happened. The government’s ongoing lack of transparency, in light of what has already
transpired, is both surprising and disappointing.

        As set forth below, and as measured against the backdrop of the history of
disclosure failures by the government and representations purporting to correct or mitigate
them, the government’s letters and supplemental production raise more questions than they
answer. While the government’s desire to brush aside these uncomfortable facts is
understandable, there are many outstanding questions that need answers. On this record,
where it is clear that, at best, the government either does not understand its obligations or
simply has failed to honor them, it is no longer reasonable to rely on the government’s
unsworn representations about good faith mistakes and self-selected document reviews and
productions. In this case at least, the government has lost the benefit of the doubt.

       Accordingly, the relief requested in our motion, as supplemented here, should be
granted.

I.     BACKGROUND

         The government committed multiple disclosure errors in this case, virtually all of
which came to light only due to the efforts of defense counsel, including by issuing Rule
17(c) subpoenas to cooperating witnesses and their lawyers. On more than one occasion,
the Court noted the government’s failure to timely produce materials and directed the
government to ensure it had thoroughly reviewed its files. (January 17, 2019 Conference
Tr. 60:2–65:10, ECF 79; Trial Tr. 10:22–11:6; Trial Tr. 468:5-22; Trial Tr. 478:16–
480:18.) Even while acknowledging mistakes, the government consistently recited its
standard refrain that it was aware of its disclosure obligations, took them seriously and was
not aware of any other materials subject to disclosure. (January 17, 2019 Conference Tr.
62:11-23, ECF 79 (“[T]he Brady obligation is an ongoing one, we understand that. We
take it extremely seriously.”); May 13, 2019 Gov’t Letter, ECF 158 (“The Government has
complied with its obligations under Brady and Giglio, including with respect to
conversations with counsel.”); Trial Tr. 11:8 (“We take our obligations very seriously.”);
Trial Tr. 118:12-20 (“We’re trying to be extremely thorough and continue to comply with
our obligations.”).) Repeatedly, the government assured the Court that it had carefully and
comprehensively reviewed its files.

         At times, the government even chafed at the defense’s persistence and expressed
its indignation upon the suggestion that the government may not have fully satisfied its
disclosure obligations. (Trial Tr. 107:23–108:18 (“So a lot of this is sort of stamping their
feet, if only we had this . . . . Like a lot of this is ringing a fire alarm and making really
bold accusations. . . . And the accusations are making a false record as to everything we
do.”); Trial Tr. 771:14-16, 22-25 (“The accusations that are getting lobbed in, I take
personally and seriously . . . . I certainly did nothing to improperly shape testimony -- to
shape [Majidi’s] allocution. So again, I would urge defense counsel to choose their words,
because some of this stuff is getting a little insane”).) But now, as a result of a FOIA
request to the Executive Office of United States Attorneys (“EOUSA”) that the defense
never should have had to make, we know that the government concealed significant

                                              2
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 3 of 30

Honorable Katherine Polk Failla


evidence, made material misrepresentations to the Court, and, months later, failed to
correct them even when it was clear to the government that they were not true.

       A.      The Government Misled the Court About its Role in Scripting
               Majidi’s Allocution Word-for-Word

        Following the issuance of Rule 17(c) subpoenas by defense counsel, the
government belatedly disclosed (after the start of trial) that Mr. Naftalis had received a
proposed allocution, titled “Allocution – Approved 1029,” from Majidi’s counsel, Seth
Rosenberg, on October 29, 2018, two days prior to Majidi’s guilty plea. Although it was
clear that the allocution Mr. Majidi delivered in Court differed from the proposed version
in significant ways, the genesis of those changes was not clear.

        When questioned by Your Honor, Mr. Naftalis, who handled the plea for the
government, did not “recall the specifics” (Trial Tr. 767:16-17), but was adamant that he
did not and “would never” tell a defense lawyer what a cooperator should or should not
say. (Trial Tr. 769:5-7.) Instead, to the extent he spoke to Majidi’s lawyer about the
allocution, any potential comments would have been limited to reminding the cooperator’s
lawyer to “hit the elements” or to correct a factual inaccuracy. (Trial Tr. 768:15-19;
769:21-24.) When the Court asked whether, “as an officer of the court,” he was
representing that in no way did he “seek to shape or modify the allocution,” Mr. Naftalis
stated, “Correct.” (Trial Tr. 769:2-5.) The Court also asked Mr. Naftalis specifically about
certain of the changes between the proposed and final allocution, including the addition of
Mr. Shor’s name and the change to the timeframe of the conduct. (Trial Tr. 770:5, 21-25.)
Mr. Naftalis stated either that he did not recall or that he did not make the change. (Trial
Tr. 770:6-20, 771:1-5.) The Court also asked Mr. Naftalis if he had a conversation with
Majidi’s lawyer regarding the allocution on the day of the plea proceeding, and he replied,
“No.” (Trial Tr. 772:1-5.) Following this colloquy, the Court characterized the
prosecutors’ recollections as “strong but not entirely complete,” and the government
confirmed that description. (Trial Tr. 784:13-16.)

        The Court thereafter declined to provide the relief sought by Mr. Shor and Mr.
Ahuja with respect to the government’s role in shaping the cooperating witnesses’
allocutions. Mr. Shor sought to cross-examine the government’s cooperating witnesses
about changes to their allocutions, and Mr. Ahuja sought to compel the government to
disclose “any oral communications it had with counsel concerning the content of
cooperator plea allocutions and any suggested modifications to those allocutions.” (ECF
213; ECF 319, Ex. 6.) In declining to grant the defendants’ motions, however, the Court
(through no fault of its own) relied on a factual premise we now know to be wrong: that
the government did not tell the cooperators what to say, and that any suggestions by the
government were limited to hitting the elements or correcting inaccuracies.

       As the Court noted at trial, when inquiring of Majidi’s counsel: “Somehow
someone had to do the editing, and I don’t know whether it was you or a colleague or
Majidi or something else.” (Trial Tr. 2058:25–2059:2.) It is now clear that, in fact,
Majidi’s counsel did not do the editing. Mr. Naftalis did. Mr. Naftalis rewrote the


                                             3
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 4 of 30

Honorable Katherine Polk Failla


allocution, and Majidi read Mr. Naftalis’s script to the Court verbatim without a single
modification.

        The newly discovered evidence resulting from the defense’s FOIA request fills in
critical gaps in the story and shows that the defense—based in large part on the
government’s misrepresentations—was denied the opportunity to show the jury that at least
one cooperating witness swore to a version of the facts written word-for-word by a
prosecutor and materially different from a version prepared by his own counsel.

       Specifically, the documents show the following (bolded entries reflect emails that
were not produced to the Court or defendants at trial):

       •      Oct. 29, 2018 at 4:15 p.m. Majidi’s counsel emails Mr. Naftalis a proposed
              allocution by Majidi labeled “approved.” (Ex. 1, USAO_SDNY_26400.)

       •      Oct. 29, 2018 at 4:17 p.m. Mr. Naftalis forwards Majidi’s proposed
              allocution to AUSAs Griswold and Nicholas.                (Ex. 2,
              USAO_SDNY_26401.)

       •      Oct. 29, 2018 at 5:32 p.m. Mr. Nicholas responds to Mr. Naftalis’s email
              forwarding the proposed allocution, asking if the prosecutors could “meet
              about this” and other items the next day “after 12:30 p.m.” (Ex. 3,
              USAO_SDNY_26408.)

       •      Oct. 29, 2018 at 6:08 p.m. to 9:54 p.m. The prosecutors exchange a series
              of emails concerning scheduling their internal meeting, culminating in Mr.
              Nicholas proposing 3:00 p.m. the next day. (Id.)

       •      Oct. 29, 2018 at 9:54 p.m. Immediately thereafter, Mr. Naftalis forwards
              (again) the proposed allocution from Majidi’s counsel to AUSAs Griswold
              and Nicholas, but this time comments that: “This is way too detailed in my
              view.     Should we discuss at our team meeting?”                 (Ex. 4,
              USAO_SDNY_26414.)

       •      Oct. 29, 2018 at 9:56 p.m. Mr. Nicholas responds to Mr. Naftalis, stating:
              “I completely agree. Should be bare bones just hit the elements. Agree let’s
              discuss at [meeting].” (Id.)

       •      Oct. 29, 2018 at 9:58 p.m. Mr. Naftalis sends AUSAs Griswold and
              Nicholas a calendar invite for a “PPI Team Meeting” scheduled from 3:00
              p.m. to 4:00 p.m. on October 30, 2018. AUSAs Griswold and Nicholas
              accept the meeting invitation. (Exs. 5-7, USAO_SDNY_26415-417.)

       •      Oct. 30, 2018 at 11:59 a.m. Mr. Naftalis sends an email to AUSAs
              Griswold and Nicholas with the subject line “Allocution – Draft edits,” but
              no text. Attached to the email is a redlined version of the proposed



                                           4
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 5 of 30

Honorable Katherine Polk Failla


               allocution with Mr. Naftalis’s edits (the “Naftalis Allocution”). (Ex. 8,
               USAO_SDNY_26366–69.)

       •       Oct. 30, 2018 at 4:03 p.m. Mr. Naftalis replies to the October 29 email from
               Majidi’s counsel and asks if Majidi’s counsel could “talk [at] around 430
               [p.m.].” (Ex. 9, USAO_SDNY_26419.)

       •       Oct. 31, 2018 at 2:22 p.m. Mr. Naftalis emails Majidi’s counsel, stating:
               “Let’s meet in [the] hallway by Judge Failla’s courtroom 10 min[ute]s
               early?” At 2:46 p.m., Majidi’s counsel replies, “sure.” (Ex. 10,
               USAO_SDNY_26423.)

       •       Oct. 31, 2018 at 4:00 p.m. Majidi pleads guilty and delivers an allocution
               that is identical to the one Mr. Naftalis drafted and sent to the other AUSAs
               the prior day. At the plea, Majidi confirmed that he was reading from
               “written notes,” and when the Court asked Majidi if “[t]he thoughts
               expressed in those notes are yours,” Majidi stated, “They are mine.” (Majidi
               Plea Tr: 31:8-11, ECF 210, Ex. C.)

       Although all three members of the trial team thus received Mr. Naftalis’s re-write,
and even appear to have met to discuss it, neither the fact that a rewrite had occurred nor
the rewritten document itself was disclosed. The Naftalis Allocution was not part of
Majidi’s Giglio or 3500 material, and it was not brought to the Court’s attention even when
the Court made specific inquiries about the genesis of changes to Majidi’s allocution and
questioned the government lawyers and Mr. Rosenberg about it.

       While the documents make clear that Mr. Naftalis wrote the allocution for Majidi,
the government has not explained how that allocution made it into Majidi’s hands. Instead,
the government suggests a highly suspect narrative seemingly designed to minimize and
downplay its role in scripting Majidi’s allocution.

        Although Majidi read from a document at his plea, there is apparently no record of
an email between the government and Majidi’s lawyer in which anyone from the
government transmitted the Naftalis Allocution to Majidi, and Majidi’s lawyer has stated
that there is no record on his law firm’s network of the final allocution (Trial Tr. 2059:21-
24). The most logical inference therefore is that Mr. Naftalis printed it out, brought it to
the plea hearing, and handed it to Majidi or his lawyer.

        That handoff may have occurred when Mr. Naftalis and Majidi’s lawyer met
outside the courtroom ten minutes before the plea—a meeting revealed by an email first
produced by the government on June 26, 2020. The revelation of this email (and other
similar emails referenced above) are not just troubling because of what they contain. They
are also troubling because, at trial, just two days before the AUSAs’ colloquy with the
Court on this issue, the government represented that it had “reviewed . . . all
communications with attorneys for witnesses in this case.” (ECF 209.) Indeed, in one of
its recent letters, the government again asserts that, just before the June 10, 2019 colloquy,
the prosecutors “reviewed their archived emails for all communications with attorneys for

                                              5
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 6 of 30

Honorable Katherine Polk Failla


witnesses in the case, including attorneys for cooperating witnesses.” (June 19 Gov’t
Letter at 1 (emphasis added).) The email exchange between Mr. Naftalis and Majidi’s
lawyer asking to meet ten minutes before the plea necessarily was part of that review, 1 but
it was not produced, and was not mentioned to the Court or the defense. And, when, on
June 10, 2019 (just days after that review), the Court specifically asked Mr. Naftalis if he
had any discussion with Majidi’s lawyer about the allocution on the day of the plea, he
replied, “No.” (Trial Tr. 772:1-5.)

        The fact that the government appears to have handed a copy of the Naftalis
Allocution to Majidi or his lawyer on the day of the plea raises another question that the
government has declined to address: where is the electronic or hardcopy version of the
document that was printed out and given to Majidi? The government has represented to us
that the only version of the Naftalis Allocution in its files is the document that was attached
to the email Mr. Naftalis sent to the other AUSAs. While we have not retained a forensic
expert to examine the document, the “properties” in the metadata for that document reflect
a “last printed” date of October 29, 2018—before it was edited by Mr. Naftalis. The
government has not explained why it has no other version in its files; it has not said whether
an electronic version existed at one point on a government computer or network and, if so,
what happened to it. The government has merely noted, in response to our requests on that
issue, that “[t]he versions of Microsoft Outlook and Microsoft Word that we have allow
for opening and editing a Word document and then sharing it via Outlook, without also
saving it separately to a network.” (Ex. 11, June 28, 2020 e-mail from M. Nicholas.)

        Even now, the government posits as fact an alternative scenario that is highly
suspect, but also should be tested by discovery and a hearing. The government asserts,
apparently with no additional information or recollection, that “AUSA Naftalis
communicated the same changes that he proposed in the Redline . . . to Majidi’s counsel,
and that those changes were then incorporated into Majidi’s allocution.” (June 24 Gov’t
Letter at 2.) For that to be true, Mr. Naftalis would have had to “communicate the same
changes” to Majidi’s counsel orally (as there is no email transmitting the rewritten
allocution to Majidi’s lawyer), and Majidi’s lawyer then would have had to write it down
on paper (as no version exists on the lawyer’s law firm system) without changing a single
word. Since Majidi delivered the Naftalis-authored allocution verbatim and without
stumbling over any words, it seems unlikely that he was reading from a handwritten version
based on an oral “communicat[ion]” of “the same changes.” But even if Mr. Naftalis did
read the revisions to the allocution to Majidi’s counsel slowly enough for Majidi’s attorney
to “incorporate” them perfectly into the allocution that Majidi read in court, that only raises
the question of why Mr. Naftalis was unwilling to take the far easier approach of simply
emailing the revised document to Majidi’s counsel.


1
    The government states in its June 19 letter that “Government trial counsel did not
    include in their review internal emails that were strictly between Government
    attorneys.” (June 19 Gov’t Letter at 2.) But this email was between AUSA Naftalis
    and Majidi’s attorney, and therefore would presumably have been located and
    reviewed.

                                              6
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 7 of 30

Honorable Katherine Polk Failla


        The Court need not rely on speculation about what occurred. There are likely
additional documents that can corroborate or disprove the government’s version of events
(such as phone logs, notes, or physical documents) and there are multiple witnesses with
firsthand knowledge of the events in question whose recollections may be refreshed (to the
extent necessary) by the newly produced documents. Those witnesses include the many
people present for the plea, including the government lawyers, an FBI agent, Majidi, and
two of his lawyers. 2

       B.      The Government Knowingly Failed to Correct its Misstatements and
               Concealed Critical Evidence

       Even if the Court were to credit the government’s claim that no one from the
prosecution team recalled, only seven months after Majidi’s plea and just two days after
reviewing its own emails on this subject, that Mr. Naftalis had substantially (if not
completely) rewritten the allocution, the government has now been forced to admit that it
has known about the rewritten allocution (and failed to correct its misrepresentations to the
Court) since at least early March 2020.

        Concerned about what seemed to be missing pieces of the story, we submitted a
narrowly tailored FOIA request to EOUSA on November 26, 2019, seeking emails and
other documents of Mr. Naftalis related to the Majidi allocution from October 29 through
October 31, 2018. According to the prosecution team, EOUSA forwarded this request to
the U.S. Attorney’s Office on January 27, 2020, and it was forwarded to the prosecutors
on the same date. (June 19 Gov’t Letter at 3.) (It is not clear why it took EOUSA two full
months simply to forward our request to the Office.) 3 Mr. Naftalis then discussed the
request with Associate United States Attorney John McEnany (the government did not
specify the date but it appears to be January 27 or January 28), and sent Mr. McEnany the
Court’s June 10, 2019 Order denying the defense requests for relief related to the
cooperator allocutions. (Id.).

       The reason for the FOIA request had to have been immediately apparent to the
AUSAs. Not only was Majidi’s allocution subject to extensive discussion at trial, but just
days before the FOIA request was forwarded to the prosecutors, Mr. Shor had filed in the
Second Circuit Court of Appeals a reply brief in support of his motion for bail pending
appeal, which squarely presented as a “substantial question” whether it was error to
preclude cross-examination of the cooperators on the evolution of their allocutions. And
when the trial team received the FOIA request in late January, they likely were (or, at least,
would soon begin) preparing for oral argument scheduled for February 4, 2020 (a mere

2
    We request that the prosecution team refrain from communicating with these witnesses,
    and we intend to cross-examine all witnesses about any such communications.
3
    Federal agencies are required to determine whether to comply with FOIA requests
    within 20 business days (absent written communication to the requester for an
    extension based on “unusual circumstances”) and “promptly” provide the requested
    records. Dep’t of Justice Guide to FOIA at 32–33 , available at
    https://www.justice.gov/oip/page/file/1199421/download#page=32.

                                              7
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 8 of 30

Honorable Katherine Polk Failla


eight days after the prosecution team received the FOIA request). Yet, according to the
government’s letters, no other activity with respect to the FOIA request took place until
March 2020.

         Given the obvious import of the FOIA request, it is difficult to accept that after
receiving it in January, no one bothered to look for responsive documents before March.
It is clear that if any one of the prosecutors had conducted even a cursory search, he or she
would have turned up the Naftalis Allocution. In any event, the government does not
dispute that Mr. Naftalis “identified” his rewrite of the allocution by no later than March
9, 2020 (June 19 Gov’t Letter at 3), but took no steps to correct the government’s prior
misrepresentations to the Court or produce the relevant documents to the defense. It would
have been abundantly clear from the Court’s June 10, 2019 Order and the allocution written
by Mr. Naftalis that a misstatement had been made. The prosecution team has not
explained why no steps were taken to correct the misstatement or alert the Court or the
defense.

        After the March 9 date, two months passed, during which time the defendants
prepared and filed appellate briefs in the Second Circuit. Like his bail motion, Mr. Shor’s
brief (in which Mr. Ahuja joined) challenged the Court’s June 10, 2019 Order precluding
cross-examination of cooperators regarding the evolution of their allocutions. The
defendants’ briefs necessarily contain no discussion of the false facts upon which the Order
rests because the government did not disclose those facts when it produced its Giglio and
3500 material prior to trial; when the proposed allocutions were discovered as a result of
defense counsel’s Rule 17(c) subpoenas during trial; when the Court conducted extensive
inquiries of the prosecutors and Mr. Rosenberg regarding the evolution of the allocutions
during trial; or at any time before May 27, 2020.

         On that date, EOUSA produced a response to our FOIA requests. The May 27,
2020 FOIA production included Mr. Naftalis’s cover email to the other members of the
prosecution team attaching the allocution he wrote for the cooperator, but not the allocution
itself. (ECF 366, Ex. D.) In addition, a number of emails were redacted to obscure their
senders and recipients. While the redactions listed FOIA exemptions by section number
(see, e.g., ECF 366, Exs. A-C), no other log or explanation was provided regarding any
documents withheld or redacted.

        On June 10, 2020, we followed up directly with AUSA Griswold to request the
attachment to the email. Even though the significance of that document was obvious to the
government (it shortly thereafter acknowledged as much in its letter to the Court), the
government still did not produce it. Instead, the attachment (which turned out to be the
allocution written by Mr. Naftalis and delivered verbatim by Majidi at his plea) was
withheld until June 19, 2020, an additional nine days, without explanation, and provided
only after the defendants filed a letter motion with this Court. Since submitting its recent
June 19 and June 24 letters, the government has produced even more emails related to the
allocutions that were inexplicably never before produced, either during trial or in response
to the FOIA request. No explanation has been offered for that either.



                                             8
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 9 of 30

Honorable Katherine Polk Failla


        The government does not and cannot dispute that it had an obligation to produce
the Naftalis Allocution and to correct prior representations made to the Court. Under Rule
3.3(a)(1) of the New York Rules of Professional Conduct, a lawyer must not “fail to correct
a false statement of material fact or law” previously made to a court, and government
attorneys are bound to comply with the state rules of professional responsibility by statute.
28 U.S.C. § 530B(a). Moreover, the government’s Brady obligation did not cease upon
the verdict, see Fields v. Wharrie, 672 F.3d 505, 514–15 (7th Cir. 2012), and prosecutors
in criminal cases have special, heightened responsibilities to pursue justice, see Berger v.
United States, 295 U.S. 78, 88 (1935); Dep’t of Justice Manual 9-5.001(C).

        While the government now acknowledges, as it must, that its failure to produce this
document in March was a “mistake,” it fails to address, much less explain, how or why that
mistake happened, focusing instead on what it claims did not happen, including that
“[c]onversations between AUSA Naftalis and Mr. McEnany did not include a discussion
regarding Mr. Naftalis’s representations to the Court or the need to correct them,” and that
“AUSA Naftalis did not bring” the Naftalis Allocution “to the attention of anyone else.”
(June 19 Gov’t Letter at 3 (emphases added).) The government does not address whether
Mr. Naftalis discussed the Naftalis Allocution with his supervisors or anyone else; whether
he considered correcting the prior representations to the Court; or why no disclosure or
correction was made. Nor does it address why Mr. Naftalis did not tell Mr. McEnany about
his representations to the Court and the need to correct them, or why Mr. Naftalis declined
to bring the revised allocution to anyone’s attention.

       In addition to the prejudice resulting from not being told of this document at trial,
the defense was prejudiced, again, when the government failed to disclose the document
between March 9, 2020 and June 19, 2020.

       First, the Court of Appeals heard argument on the defendants’ motions for bail
pending appeal on February 4, 2020, more than a week after the government received the
FOIA request from EOUSA. Mr. Shor’s motion sought bail based on two arguments, one
of which was a claim of error based on the Court’s June 10, 2019 Order related to the
changed allocutions. The government’s sworn affirmation in opposition to the bail motion
invoked this Court’s factual finding, writing:

       [A] second premise of Shor’s argument—that the final allocutions were
       somehow ‘tailored’ by the Government ‘to hurt Shor’ (Shor Br. 24)—is also
       deeply misleading. . . . Judge Failla found as a factual matter that there was
       no improper shaping of Dinucci’s or Majidi’s allocutions.

(Opp. Mot. at ¶ 47, United States v. Shor, 19-3936 (2d Cir. Jan. 16, 2020), ECF 58-1
(emphasis added).) We now know that the government’s statement that Shor’s argument
was “deeply misleading” is itself deeply misleading and stands uncorrected in the record
in the Court of Appeals.

       Second, the government’s delay spanned the very period of time in which the
defendants were drafting appellate briefs. As he did in the motion for bail pending appeal,
Mr. Shor focused a significant part of his appellate brief on his claim of error in the Court’s

                                              9
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 10 of 30

Honorable Katherine Polk Failla


Order precluding cross-examination (again, Mr. Ahuja joined in this argument). That brief
was filed on May 4, 2020. The government delayed producing any documents relating to
Mr. Naftalis’s version of the allocution until May 27, 2020, and did not produce the key
document (the Naftalis Allocution itself) until June 19—six weeks after Mr. Shor’s
appellate brief was filed. As a result, the brief challenges a Court Order that was premised
on false facts, and its argument is missing key facts relating to the significance of the
proposed cross-examination.

        Third, the government’s delay in producing the Naftalis Allocution and other
materials responsive to the FOIA request may have resulted in the loss of other relevant
evidence. According to the government’s June 24 letter, the government’s email backup,
which preserves deleted emails, extends back three years. (June 24 Gov’t Letter at 3 n.1.)
Because cooperator Frank Dinucci’s plea took place in April 2017, emails surrounding that
allocution would only have been preserved until April 2020. If the government had
disclosed the Naftalis Allocution in March, the defense could have asked that relevant
emails be preserved before the April 2020 deletion date. But, instead, the defense did not
receive any disclosure about the Naftalis Allocution until May 27, 2020 and, by that time,
emails from April 2017 would have been lost. We take no comfort from the government’s
claim that it has “no reason to believe” emails related to the Dinucci plea were deleted.
(Id.)

         The government also has refused to address why the May 27 FOIA production did
not include documents that were obviously relevant and responsive, including the most
critical document of all—the allocution rewritten by Mr. Naftalis and then forwarded by
him to the other prosecutors. While the government’s June 19, 2020 letter states that the
EOUSA FOIA/PA Unit released “non-exempt” material to Mr. Ahuja’s counsel, the
government does not identify which materials were withheld. It is therefore not possible,
on the current record, to ascertain what materials were provided to the EOUSA FOIA/PA
Unit by the prosecutors and then withheld by that Unit (i.e., which documents were found
and reviewed by March 9, 2020, at the latest, but nevertheless not disclosed to the defense
for months), and which materials were never transmitted to the EOUSA FOIA/PA Unit.

        So, for example, the email between Mr. Naftalis and Majidi’s lawyer on the day of
Majidi’s plea—agreeing to meet outside the courtroom ten minutes before the plea—was
not part of the FOIA response, and neither were emails between Mr. Naftalis and the other
prosecutors discussing the substance of the Majidi allocution.                    (Ex. 4,
USAO_SDNY_026414; Ex. 10, USAO_SDNY_026423.) The government’s letters do not
indicate whether that was Mr. Naftalis’s decision—i.e., he saw these emails but decided
not to collect them in response to the FOIA request—or the EOUSA’s decision based on a
FOIA exemption. Nor has the government explained the basis for any determination that
the Naftalis Allocution was exempt from FOIA, or whether any members of the
prosecution team were consulted about that decision. To address these issues, we asked
the government to provide a log of what was withheld from the FOIA production. The
government declined and instead referred us to the Office’s FOIA unit or to EOUSA. (Ex.
11, June 28, 2020 e-mail from M. Nicholas.) Based on AUSA Nicholas’s suggestion, we
then wrote to Mr. McEnany, who exercises “general supervision” over the Office’s FOIA
process (June 19 Gov’t Letter at 3), requesting that the Office produce the materials given

                                            10
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 11 of 30

Honorable Katherine Polk Failla


to EOUSA in response to the FOIA request, or a log. Mr. McEnany declined and directed
us to EOUSA. The Office’s refusal to share that information is not indicative of a desire
to allow for a complete understanding of their mistake, how it occurred, and what it means
for this case.

        It is difficult to interpret the government’s refusal to produce a log of the withheld
pages as anything other than an attempt to conceal a material fact: which documents were
identified in March 2020 and were held back from production until late May, and which
were identified more recently. The government also seeks to block the defense and the
Court from evaluating whether there is a good faith explanation for withholding those
documents. Indeed, and for example, the Naftalis-authored allocution was withheld from
the FOIA production, but the government has not stated on what basis it was withheld, or
who participated in the decision to withhold it. These are uncomfortable but legitimate
questions, and the government would not hesitate to pursue them (and likely to assert
corrupt intent) if a witness or defendant withheld a crucial document from a response to a
subpoena.

        The government’s lack of transparency also reflects a callous disregard for the
substantial harm caused to the defendants by the months- and years-long delays in
disclosing the pertinent facts. That harm is not limited to the fact that a six-week trial was
conducted, in the defense’s view, without full information and cross-examination, but also
includes the extensive waste of resources from litigating these matters collaterally and
preparing appellate briefs and arguments based on false facts.

       C.      The Government’s Latest Letters Continue to Present Misleading
               Claims

        In its letter dated June 19, 2020, the government claims that the allocution Mr.
Naftalis wrote for Majidi (which differed in key respects from Majidi’s proposed
allocution) was “completely consistent with Majidi’s statements during proffer sessions.”
That claim is wrong. It is not clear if the prosecution undertook to carefully review the
more than 230 pages of Majidi 3500 material (many of them handwritten) before making
this bold claim. After receiving the government’s letter, we did. The 3500 repeatedly
refers to mismarking in the middle of 2015. 4 We located only two pre-plea proffers that

4
    See, e.g., 3520-38 at 1 (handwritten) (May 29, 2019) (“~Jun 2015 was when
    mismarking in MCF got egregious”); 3520-34 at 2 (handwritten) (May 22, 2019) (“Had
    already told Ahuja [5%] overmarked in September 2015”); 3520-28 at 1 (handwritten)
    May 6, 2019) (“~Feb 2016 Ahuja and [] . . . said to sell some bonds . . . to take advantage
    of market conditions to explain away overmarking.”); 3520-33 at 3–4 (302) (Aug. 1,
    2018) (“In 2016 . . . . Hedge fund employees were disgruntled. . . . Ahuja was not
    interested in the business anymore. . . . At this time the terms ‘mismarking’ and
    ‘overmarking’ were already being used when discussing the portfolio.”); 3520-11 at 3
    (302) (July 13, 2018) (“In the summer 2015 time period, markets widened and there
    was less liquidity. In approximately the Q2, Q3, and June 2015 time period, the
    imputed mid became a way to move everything, rather than deal with specific
    counterparties.”); 3520-13 at 1 (302) (July 18, 2018) (“At the end of December 2015,

                                              11
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 12 of 30

Honorable Katherine Polk Failla


arguably point to mismarking having occurred prior to that, which appear to refer to PPI
marking the New Issue Fund “aggressively” soon after that portfolio launched in late 2013.
(Ex. 12, 3520-08 at 2, 6 (July 10, 2018); Ex. 13, 3520-05 at 7 (June 18, 2018).) Notably,
however, Majidi also stated that the inflated bid-ask spread methodology allegedly used to
manipulate the New Issue book was not developed until mid-2015. (Ex. 14, 3520-11 at 5
(July 13, 2018).)

        Indeed, in one pre-plea proffer, Majidi said: “There was always a push on the hedge
fund business to have aggressive marks. MAJIDI did not initially believe the push in the
hedge fund was material in Q1 and Q2 2015, but he could not recall. The push became a
problem in Q2 2015, including in April 2015 when there was a drop in rates.” (Ex. 12 at
6 (emphasis added)). Then, in a passage that unmistakably reflects the FBI 302 version of
transcribed cross-examination, the 3500 states “While there was pressure in 2014, the
issues at PPI were not as major as they were later. It was possible mismarking began in
2014. It was possible there were months in 2014 when marks were being moved. The
pressure for marks was from AHUJA.” (Id. at 7 (emphasis added).) Even within this very
proffer, it is wrong to say that the Naftalis-authored allocution is “completely consistent”
with the proffer statements—it is inconsistent with Majidi’s original description, but
consistent with Majidi’s statements apparently shaped by close questioning about what was
“possible” and who was purportedly responsible.

        The government also continues to minimize its role in Majidi’s allocution and to
tiptoe around the facts. Rather than submitting declarations describing what, in fact,
happened, for example, the government states (in a letter apparently signed by Mr. Naftalis)
that the “plain implication” from the fact that Mr. Naftalis’s rewritten allocution matches
Majidi’s allocution verbatim is that Mr. Naftalis “must have discussed the proposed
changes with Majidi’s counsel prior to Majidi’s plea.” (June 19 Gov’t Letter at 3 (emphasis
added).) It is not clear why the government continues to suggest what “must have”
happened rather than attesting to what did happen. More importantly, though, “discussed”
is an odd way to describe a word-for-word dictation, particularly in a letter that purports to
apologize for misleading the Court about the facts. It is an especially inapt description if
indeed Mr. Naftalis handed the allocution he drafted to Majidi or his lawyer, as appears
likely. Yet, the government repeatedly uses that and other similar descriptions to downplay
what really happened. The government states, for example, that the Naftalis Allocution
“shows that [Mr. Naftalis] did discuss the changes to the Draft Allocution that are reflected
in the Final Allocution with Majidi’s counsel.” The document does not show that at all.


   PREMIUM POINT INVESTMENTS (PPI) was down 22% in the hedge fund. . . .
   AHUJA instructed how far MAJIDI could push marks to capture performance fees.
   AHUJA asked, for example, ‘can you get me a quarter of a point?’”); id. at 4 (“There
   were times that MAJIDI pushed back against AHUJA. MAJIDI pushed back about
   two or three times in the Q4 2015 time period.”); id. at 5 (“In September 2015 there
   was a discussion at AHUJA’s Premium Point house that was supposed to be about how
   to grow the business. Valuation was a big part of the conversation. PPI had received
   the first set of JP Morgan (JPMC) numbers, and found that the fund would be marked
   down 10% if JPMC marks were used.”).

                                             12
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 13 of 30

Honorable Katherine Polk Failla


All it shows is that Mr. Naftalis is the author of Majidi’s allocution. And, as noted above,
the government contends that “AUSA Naftalis communicated the same changes that he
proposed in the Redline . . . to Majidi’s counsel, and that those changes were then
incorporated into Majidi’s allocution.” (June 24 Gov’t Letter at 2 (emphases added); see
also id. (stating that the “differences between the final Majidi allocution and his counsel’s
initial draft were prompted by the Government” (emphasis added)). The reality is blunter:
Mr. Naftalis wrote the allocution, and Majidi read Mr. Naftalis’s script word-for-word
without a single modification.

        Relatedly, the government insists on referring to the Naftalis Allocution as a
“Redline.” It is far from likely that anyone from the prosecution dictated the allocution to
Majidi’s counsel word-for-word from a “redline,” and it is decidedly remote that Majidi
would successfully deliver verbatim the allocution written for him by reading from a
redline or from notes taken from “discussion,” or even dictation, taken from a redline.

       D.      New Communications About the Dole Plea Reveal Even More
               Disclosure Failures and Apparent Misrepresentations

                The government’s production on June 26, 2020, also raises questions with
respect to the allocution of another cooperator, Ashish Dole, whose plea was handled by
the then-Co-Chiefs of the Securities Unit.

               At trial, the government advised the Court that it had checked every file or
record it could “think to check,” and did not “believe any allocution was provided by . . .
Dole’s counsel in advance of [the] plea.” (Trial Tr. 532:8–533:1.) The government also
represented that it had, at the Court’s direction, searched all of its emails with witness’s
lawyers. With respect to Dole, the government represented it had also consulted with both
unit chiefs (one of whom had since left the Office), and that the one chief who remained
with the Office checked his own files and emails. (Id.)

             The Court then sought to ensure that the government had also considered
oral communications that may not have been memorialized:

       THE COURT: The answer you just gave to me seems to presuppose that
       the communications would be provided in writing. Does anyone on the
       team or the supervisors to the team have a recollection of oral discussions
       with counsel about the substance of the allocution?

       AUSA GRISWOLD: No. . . .

(Tr. 533:2–7.) The government said nothing about the existence of emails, reflecting that
the unit chiefs in fact spoke to Dole’s lawyer on the day of his plea.

        Dole’s plea was scheduled for the afternoon of November 13, 2017. Dole appears
to have surrendered for processing that morning. At 11:29 a.m., one of the unit chiefs,
Jason Cowley, emailed the FBI case agent (who apparently was at Pretrial Services with
Dole), asking, “Is [Dole’s] lawyer there?” (Ex. 15, USAO_SDNY_026395.) After the FBI


                                             13
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 14 of 30

Honorable Katherine Polk Failla


agent confirmed that Dole’s lawyer was indeed with him, Mr. Cowley wrote, “Could you
please ask him to give us a call or swing by after you guys are done over there?” (Id.) At
12:54 p.m., the FBI agent wrote back to let Mr. Cowley know that “[Dole’s lawyer] now
said he will call at 1:15pm. Apologies for the change, just fyi.” (Id.) AUSAs Naftalis and
Griswold, as well as the other unit chief, Telemachus Kasulis, were all copied on the email
exchange.

        The next day, Mr. Kasulis wrote to Dole’s lawyer (copying Mr. Cowley), stating:
“It was good to see you yesterday. Thanks for making yourself available for a few minutes
before the proceeding.” (Ex. 16, USAO_SDNY_026398.) Although the Court specifically
inquired about oral communications surrounding Dole’s plea, none of these emails were
mentioned (let alone produced) to the Court or defense. It is fair to ask how, given the
representations about the search conducted, the government failed to state, at the same time
it said none of the supervisors or team members recalled any discussion, that emails
indicate that there was some discussion. It is also fair to ask the witnesses what the meeting
between the supervisors and Dole’s lawyer was about, and, if the witnesses do not recall
that meeting, whether the documents refresh recollections about what may have occurred.

       These newly discovered emails—along with emails described above with Majidi’s
counsel about talking on the phone and meeting before the plea—raise a broader question
about the existence of so many communications between the government and counsel for
cooperators for which there is no record of what was said, and for which no disclosure of
what in fact was said has been made. The government’s repeated pattern of setting up calls
or meetings with counsel rather than engaging in substantive communications over email
suggests that the government deliberately took steps to avoid creating a documentary
record of those communications. Indeed, the Naftalis Allocution is a prime example.
Whether Mr. Naftalis read his draft to Majidi’s counsel word-for-word so Majidi’s lawyer
could copy it down, or brought it to court on the day of the plea, Mr. Naftalis’s decision to
communicate his changes via either of those methods, rather than simply emailing the
document to Majidi’s counsel, is hard to explain otherwise. These efforts by the
government are troubling, as the prosecutors surely must know that the government “does
not avoid the obligation under Brady/Giglio to disclose [] information by not writing it
down.” United States v. Rodriguez, 496 F.3d 221, 222 (2d Cir. 2007). Together, all of
these emails trigger serious concerns about whether the substance of the government’s oral
discussions with counsel have been appropriately disclosed. 5




5
    At trial, the defense also learned of an email where, in response to an email from Dole’s
    counsel regarding immunity, the government requested that Dole’s counsel speak with
    them on the phone before sending anything in writing in light of potential “Triumph
    Capital issues”—meaning obligations to disclose statements by counsel for a witness.
    (Trial Tr. 469.)

                                             14
      Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 15 of 30

Honorable Katherine Polk Failla


II.      THE COURT SHOULD ORDER ADDITIONAL DISCOVERY AND A
         HEARING TO COMPLETE THE FACTUAL RECORD AND ENSURE
         THAT THE DEFENDANTS HAVE RECEIVED ALL BRADY AND
         GIGLIO MATERIAL

        In opposing the defendants’ request for additional discovery and a hearing, the
government contends that no fact-finding is necessary because the facts are already known.
The government is wrong. As described, the government’s recent letters and belated
disclosures raise a host of questions that demand answers. Moreover, the government
asserts that its rewrite of Majidi’s allocution was “entirely proper,” its misrepresentations
and subsequent failure to correct those misrepresentations were not “in bad faith,” and its
“mistakes . . . did not prejudice the defendants at trial and do not implicate the verdict
against either of them.” (June 19 Gov’t Letter at 1, 4.) But, the time has passed for unsworn
representations about good faith mistakes and of self-selected document reviews and
productions. The government’s blanket claims should be tested with documents and
witnesses, and the record developed fully so that the defense may seek appropriate relief.

         Moreover, we do not know, given the record so far, what else is out there. The
government curiously has refused to provide information, such as what it produced to
EOUSA or who decided to withhold from the FOIA production the key document—the
Naftalis Allocution—and why. Even beyond its explicit refusals, there is no reason to have
confidence in any assurance by the government when it comes to discovery that “this is it.”
The government made repeated assurances along those lines during trial that were proven
wrong time and again, and the defense had to make a FOIA request just to get materials
that were specifically requested and should have been located and produced by the
government at several different junctures. Other defense motions for disclosure were
denied by the Court based on similar assurances by the government that it had complied
with its obligations, but there is no reason at this point to have any confidence in those
assurances. To ensure no further disclosure lapses, and because the government has shown
that it either does not understand or is otherwise unable to abide by its Giglio and Brady
obligations, the Court should compel disclosures that do not require or allow for exercises
of discretion by the prosecutors.

         A.    The Government Incorrectly Asserts That It Was “Entirely Proper”
               for the Government to Rewrite Majidi’s Allocution Word-for-Word

        The government maintains that the changes it made to Majidi’s allocution were
“entirely proper” because they were consistent with his proffer statements. We disagree.
But, regardless, the government misses the point. The point here is not that AUSAs cannot
or should not comment on proposed allocutions. The point is that if prosecutors comment
on proposed allocutions, and if those comments lead to material changes in a cooperator’s
allocution, the defense should know, and should be given the opportunity to cross-examine
the cooperator on his or her willingness to adopt those changes. This case is a perfect
example: the government put specific names, dates and words in Majidi’s mouth, and the
defense—based in part on misrepresentations made to the Court—was not permitted to
cross him on that fact.


                                             15
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 16 of 30

Honorable Katherine Polk Failla


        The government’s claim that its conduct was entirely proper is inconsistent with
the record. At trial, the government asserted that any role it may have played in the changes
to the cooperators’ allocutions was proper because the government would have only made
suggestions to the effect that the cooperator “hit the elements” or correct factual
inaccuracies. (Trial Tr. 768–71.) In doing so, Mr. Naftalis himself seems to have taken
the position that it would be improper to “suggest to a defense lawyer, this is what [the
cooperator] should say or not say” in his allocution, and that he “would never” do that.
(Trial Tr. 769:5-7.) Based on the government’s representations and “strong” (albeit not
entirely complete) recollection of communications with counsel for the cooperators, the
Court thus found that there was no evidence that “the Government conveyed a message to
[the cooperating witness’s] counsel that the proposed allocution should be revised to
eliminate portions that would have been favorable to [Defendants] and inconsistent with
the Government’s theory of the prosecution, and to replace them with statements that
aligned with the Government’s prosecution theory and undercut [Defendants’] defense.”
(June 10, 2019 Order, ECF 213 at 2 (internal quotation marks omitted).)

        We now know that the government did exactly that. Yet, the government still
maintains—without citation to any authority—that its actions in rewriting a cooperator’s
allocution to more closely align it with the government’s theory of the case were entirely
proper. That assertion is unsupportable. 6 Mr. Naftalis’s changes to Majidi’s allocution
included the following:

       Expanding the Time Period.              The proposed allocution included no
acknowledgment of mismarking in 2014. It stated that the “scheme accelerated in the
second half of 2015, as the hedge fund’s performance was deteriorating.” (Ex. 8 at 26367–

6
    Even if the changes were “completely consistent” with the proffers (June 19 Gov’t
    Letter at 4)—and setting aside that Majidi’s counsel drafted, and Majidi reviewed, the
    proposed allocution that was rejected and re-written by the government—the
    government identifies no authority for the proposition that it is not “improper” to script
    a witness’s sworn statement. (June 24 Gov’t Letter.) It certainly is. See, e.g., United
    States v. Milles, 363 F. App’x 506, 509 (9th Cir. 2010) (finding it “highly improper”
    for government to hand witness a Q&A sheet thirty minutes before he testified but
    denying relief in part because defendants were able to cross-examine witness on the
    document); United States v. Cincotta, 689 F.2d 238, 244–45 (1st Cir. 1982)
    (government document coaching witnesses on how to present testimony was
    “prosecutorial misconduct” but denying relief because the trial court permitted
    defendant to cross-examine witnesses on the documents and explained to the witnesses
    “in great detail why the government conduct was improper” prior to their testimony);
    Maldonado v. Scully, 89-cv-5483 (RWS), 1990 WL 102209, at *2 (S.D.N.Y. July 12,
    1990) (noting impropriety when “prosecutor took the position that the State would
    entertain a plea from the co-defendants only if they allocuted to the facts as the
    prosecutor purported to know them to be”), aff’d, 932 F.2d 956 (2d Cir. 1991); cf. In
    re Eldridge, 82 N.Y. 161, 171 (1880) (“[The attorney’s] duty is to extract the facts from
    the witness, not to pour them into him; to learn what the witness does know, not to
    teach him what he ought to know.”).

                                             16
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 17 of 30

Honorable Katherine Polk Failla


68.) That sentence—and any reference to 2015—was excised from the Naftalis Allocution
and replaced with a statement that Majidi participated in a scheme with Mr. Ahuja and Mr.
Shor “[b]etween 2014 and 2016.” (Id.)

       The original statement that the scheme accelerated in the second half of 2015 was
consistent with key defenses asserted by Mr. Ahuja and Mr. Shor. Both defendants argued
throughout trial that any mismarking at PPI began in mid-2015. (Ahuja Opening, Trial Tr.
162; Shor Opening, Trial Tr. 188.) The changes by Mr. Naftalis were not necessary to
make the allocution factually accurate. Majidi himself testified at trial that he thought
PPI’s marks were “within an acceptable range” in 2014. (Trial Tr. 2693:4-8.) Consistent
with his pre-edited version of the allocution, Majidi testified that it was in the second half
of 2015—beginning in “July to September”—that the prices became “out of whack” with
the securities’ fair value. (Trial Tr. 2716:24–2718:12.) The time frame included in
Majidi’s proposed allocution also matched the SEC’s allegations in the parallel SEC
lawsuit, which charged a scheme from “at least September 2015 through March 2016.”
(Amended Complaint ¶ 2, SEC v. Premium Point Investments LP, 18-cv-04145-AJN
(S.D.N.Y. Nov. 19, 2018), ECF 24.)

        Nor is the government correct when it asserts that the change was “completely
consistent” with Majidi’s proffer statements. Far from it. (See Section I(C), supra.) In
fact, the proffer notes show that Majidi emphasized that the scheme accelerated in mid-to-
late 2015. While Majidi suggested in his proffers—attended by the same SEC trial
attorneys who only charged conduct starting in 2015—that it was “possible” that
mismarking began in 2014, and made vague references to mismarking in the New Issue
Fund prior to 2015 (despite disclaiming a role in the fund prior to 2015, see Trial Tr. 2453),
Majidi stressed that it was in the “summer of 2015” that “pressure” led to “marks being
materially different than the reality of where bonds could be sold in the market.” (Ex. 12,
3520-08 at 7.) And it was also the “summer of 2015” when PPI traders and Majidi
allegedly discovered they could manipulate bid/ask spreads. (Ex. 14, 3520-11 at 3, 5.)

        Significantly, consistent with Majidi’s pre-edited allocution, a proposed allocution
prepared by Frank Dinucci’s lawyer similarly referenced mismarking that began in 2015.
But again, and just as with Majidi, after the government spoke to Dinucci’s counsel,
Dinucci changed his allocution and instead stated that he started providing improper marks
to PPI “at some point after mid-2014.” (ECF 210, Ex. F at 17:11-23.)

        Specifically, on April 5, 2017, counsel for Dinucci sent the government a proposed
allocution for Dinucci’s plea hearing the following day, asking if the government would
“like to discuss.” (ECF 210, Ex. I at 1.) Dinucci sent his proposed allocution in response
to Ms. Griswold’s request on April 4, 2017, to get a copy of the document “as soon as
possible.” (ECF 210, Ex. H.) In his proposed allocution, Dinucci stated that he provided
marks for “a PPI portfolio manager, and on occasion one of his colleagues” in the “2015
and 2016” time period. He further specified that it was only “at some point during this
time period”—i.e., 2015 and 2016—that he began to provide PPI with allegedly improper
marks. (ECF 210, Ex. I at 2 (emphasis added).)



                                             17
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 18 of 30

Honorable Katherine Polk Failla


        The next day, Dinucci’s plea in front of Judge Hellerstein was materially different
with respect to the time period for the alleged misconduct. Instead of what he had proposed
saying, Dinucci stated that he provided allegedly improper marks starting in 2014. (ECF
210, Ex. F at 17:2-23, Ex. G at 1-2.) The change made to Dinucci’s plea mirrors a change
Mr. Naftalis made to Majidi’s allocution a year and a half later.

        Deleting References to Majidi Pressuring Traders. Both defendants centered
their defense on Majidi’s role in pressuring traders to obtain marks. Consistent with those
defenses, Majidi’s proposed allocution stated that “I communicated to the traders under my
supervision monthly performance targets set by Mr. Ahuja and I then pressured them to
meet those targets.” That statement appeared in two different places in the proposed
allocution. (Ex. 8 at 26367, 69.) But when Mr. Naftalis re-wrote the allocution, these
references were deleted in their entirety. There was nothing factually inaccurate about the
deleted statements—which had been written by Majidi’s counsel and reviewed by Majidi
himself. Nor were they inconsistent in any way with Majidi’s proffers: Majidi told the
government that he pressured the traders to achieve targets. (Ex. 12, 3520-08 at 7; see also
3520-13 at 3 (“Majidi tried to get to AHUJA’s goal by pushing” the traders).)

        Adding Jeremy Shor. The proposed allocution did not refer to Mr. Shor at all,
referring only generally to “traders under [Majidi’s] supervision.” But in the Naftalis
Allocution, Mr. Shor was mentioned twice: he was specifically named as a part of the
fraudulent scheme lasting from 2014 to 2016, and identified as one of three named
participants who “worked” to “mismark” the value of PPI’s securities. (Ex. 8 at 26367–
68.) The government’s revisions to highlight Mr. Shor specifically in the improper
mismarking were—obviously—consistent with its theory of the case and inconsistent with
Mr. Shor’s defense.

        Changing “Fund” to “Funds.” Mr. Naftalis also changed references to the
“Mortgage Credit Fund” (singular) to the “funds” and “portfolios” (plural). (Id.) For
example, while the original allocution stated that Majidi was the “portfolio manager for the
mortgage credit hedge fund” and “participated in a scheme to inflate the month-end net
asset value of the hedge fund,” the government revised the allocution to say that Majidi
“participated in a scheme . . . to fraudulently inflate the month-end net asset value of the
funds that PPI managed.” (Id. (emphases added).) Similarly, while Majidi’s proposed
allocution stated that he knew that monthly NAVs were “inflated for the purpose of
deceiving investors as to the hedge fund’s performance,” the government’s revised
allocution referred to “deceiving investors as to the funds’ performance.” (Id. (emphases
added).)

       The clear purpose of these changes was to capture both the Mortgage Credit Fund
and the New Issue Fund, because the government’s case relied heavily on establishing
misconduct in the New Issue Fund, which Mr. Ahuja was more involved in personally.
Majidi’s original proposed allocution—which made no mention of fraudulent inflation in
any fund other than the Mortgage Credit Fund—undermined that argument, and defense
counsel was unable to cross-examine Majidi on the difference.



                                            18
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 19 of 30

Honorable Katherine Polk Failla


        Addition of “I knew what I was doing was wrong.” Mr. Naftalis added a new
sentence stating, “I knew what I was doing was wrong.” (Id. at 26368.) Because the
Naftalis Allocution had not been produced at trial, the Court and the parties were unaware
that this statement had been added by the government. The addition was not needed to
establish that Majidi acted knowingly, as the original allocution already stated that Majidi
“knew” that the monthly NAVs that resulted from his participation in the scheme were
“inflated for the purpose of deceiving investors.” (Id.) Mr. Naftalis’s addition, which
Majidi likely saw for the first time only minutes before his plea, may have been a source
of the confusion that ensued at his plea, when Majidi initially stated that he did not
understand his conduct to have been illegal before having to rephrase his answer:

       THE COURT: Please be seated. Thank you. You indicated to me just a
       moment ago that when you were engaged in this conduct you understood
       that it was wrong. Did you also understand that it was illegal?

       THE DEFENDANT: I did not, no.

       THE COURT: You did not at that time. At some point --

       MR. NAFTALIS: Could we --

       THE COURT: Yes.

       (Pause)

       THE DEFENDANT: Let me rephrase. At the time I was uncomfortable with
       my conduct and I knew that by inflating the net asset values for the investors
       I was committing something wrong and potentially illegal. And illegal, yes.

(Majidi Plea Tr. 32:14–33:2, ECF 210, Ex. C).

       Again, and for these purposes, the point is not whether it was appropriate or
inappropriate for the AUSA to add the relevant language. The point is that the Court—
relying at least in part on the government’s factual misstatements—did not allow the
defense to cross-examine Majidi on it.

       B.        The Current Record is Not Sufficient to Conclude that the
                 Government Acted in Good Faith

        The government made misrepresentations to the Court, failed to produce Giglio
material that was relevant to the Court’s inquiry, and failed to correct misrepresentations
even after it indisputably knew they were inaccurate. At the same time, the government
baldly asserts that it acted in good faith and that misstatements made during the June 10,




                                            19
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 20 of 30

Honorable Katherine Polk Failla


2019 colloquy with the Court were inadvertent and based on mistaken recollections. There
are facts that suggest otherwise. 7

        First, Majidi’s plea took place on October 31, 2018, and the colloquy with the Court
took place on June 10, 2019. Thus, at the time of the colloquy, only seven months had
elapsed from the time that Mr. Naftalis rewrote the allocution, circulated a redline with his
edits to the prosecution team, and, in all likelihood, personally handed it off to Majidi or
his lawyer. Newly disclosed emails also show that the AUSAs commented to each other
about the substance of the proposed allocution when it was received (e.g., “way too
detailed”) and the proposed allocution was significant enough to prompt one of the AUSAs
to call for a team meeting the day before the plea to discuss it. 8 And, it is now beyond
dispute that all three AUSAs present for the June 10, 2019 colloquy had received copies of
the Naftalis Allocution in October 2018.

        Second, on June 8, 2019, just two days before the June 10 colloquy, the government
certified in a letter to the Court that it had reviewed “all” of the government’s
“communications with attorneys for witnesses in this case.” (ECF 209.) It repeated that
claim in one of its recent letters, stating that, just before the June 10, 2019 colloquy, the
prosecutors “reviewed their archived emails for all communications with attorneys for
witnesses in the case, including attorneys for cooperating witnesses.” (June 19 Gov’t Letter
at 1.) Yet, the government’s most recent production, made on June 26, 2020, includes
several previously undisclosed email exchanges between the government and the
cooperators’ lawyers that obviously relate to the cooperators’ pleas, including emails on
the day of Dole’s plea and on the day of Majidi’s plea. The government’s letters say
nothing about why these documents never previously surfaced, let alone correct or
withdraw their June 8, 2019 certification. Indeed, while the government claims that it
failed to locate the email transmitting the Naftalis Allocution because its searches were
limited to external communications with lawyers, and not internal email exchanges among
the AUSAs, a number of the emails included in the June 26, 2020 production are exactly
the kinds of external communications the government claimed to have searched prior to
June 10, 2019. In other words, the government’s claim invites the question of how,
precisely, it searched its files in response to the Court’s June 6, 2020 order—did it use
search terms? Or search for particular recipients’ emails? Either way, the resulting

7
    Under Brady and its progeny, “the suppression by the prosecution of evidence” can
    occur “irrespective of the good faith or bad faith of the prosecution,” Brady v.
    Maryland, 373 U.S. 83, 87 (1963). Nor does it matter whether the government
    suppressed the evidence “willfully or inadvertently.” Strickler v. Greene, 527 U.S.
    263, 281–82 (1999).
8
    The AUSAs emailed each other to set up a meeting at 3:00 p.m. Mr. Naftalis
    distributed, and AUSAs Griswold and Nicholas accepted, a calendar invite for a “PPI
    Team Meeting” for one hour at that time. Mr. Naftalis set up a call with Majidi’s lawyer
    for 4:30 p.m., or thirty minutes after the scheduled end of the team meeting. The
    government’s unsworn statement that “none of the prosecutors remember whether, one
    and a half years ago, they had any such meeting” (June 24 Gov’t Letter at 2), only
    shows why additional investigation is necessary.

                                             20
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 21 of 30

Honorable Katherine Polk Failla


representations and disclosures (or failure to disclose) are difficult to reconcile with a
diligent search or accurate representations.

         Moreover, those external emails, presumably located by the government by the time
it filed its June 8, 2019 letter to the Court, were neither mentioned nor referred to even
when Your Honor questioned the government specifically about communications with the
cooperators’ lawyers during the June 10 colloquy. The Court asked Mr. Naftalis, for
example, whether he had spoken to Majidi’s lawyer about the allocution on the day of the
plea. He said no, and did not disclose the existence of an email exchange in which he
requested—and Majidi’s lawyer agreed—to meet outside Your Honor’s courtroom ten
minutes prior to the plea. Similarly, while the government represented it was not aware of
oral communications with Dole’s lawyer concerning his allocution, it did not disclose
emails showing that the government asked to speak with (and in fact did speak with) Dole’s
lawyer shortly before his plea. There are two possibilities, and neither one is good. The
government either did not conduct the review that it was ordered to do and certified to the
Court on June 8, 2019 that it had completed, or the government did the review and
knowingly misled the Court when questioned on/after June 8. The government’s
statements in this regard stand uncorrected.

        Third, even if the government lawyers simply failed to recall the circumstances
surrounding the Majidi allocution, there is no valid excuse for the government’s failure to
locate and produce the Naftalis Allocution during trial. That the government only searched
external and not internal emails is certainly not an excuse for failing to meet its disclosure
obligations. The government should have searched both, especially given the issues raised
by the defense and the Court, and a specific request from Mr. Ahuja’s counsel that the
government “provide a description of any oral communications it had with counsel
concerning the content of cooperator plea allocutions and any suggested modifications to
those allocutions, including those of Amin Majidi.” (ECF 319, Ex. 6 at 1 (emphasis
added).) Of course, the defense focused on potential oral communications because it was
falsely led to believe that no documents existed.

         It is incumbent upon the government to search for and disclose Brady/Giglio
material, not for the defense to drag it from the government through Rule 17(c) subpoenas
and FOIA requests, and here, the Naftalis Allocution was not difficult to find. It was not
somewhere else within the U.S. Attorney’s Office or the FBI. It was right in the emails of
all three members of the prosecution team. If any of them had simply looked at their emails
from the day before the plea, or run even the most basic search, they would have easily
located it. It is for the government to explain why that was not done when the government
purportedly conducted its pre-trial reviews for disclosable material, let alone when this
issue arose during trial and the Court made specific inquires about the allocution. Indeed,
Mr. Nicholas claimed that he located and produced Majidi’s proposed allocution
independent of Majidi’s counsel’s imminent compliance with the Rule 17(c) subpoena
served on him by defense counsel. Mr. Nicholas told the Court:

       On that specific point, that’s not how that got disclosed. In fact, after court
       the other day, I went back and I -- I went back and remembered that it would
       be -- it was possible that his lawyers would have sent a proposed

                                             21
    Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 22 of 30

Honorable Katherine Polk Failla


       allocution. I then undertook to see if that happened, found it and produced
       it. That was not -- I am aware that they subpoenaed -- they sent a Rule 17
       subpoena to Majidi’s lawyer and that they -- so I assume that -- I, frankly,
       don’t know what the status of that subpoena is but I assume that they -- if
       they got communications, then they would -- that actually did not prompt
       this specific disclosure. I’m not saying I shouldn’t have given it over; I’m
       just saying that did not prompt that disclosure.

(Trial Tr. 469:24-470:11.) It is difficult to imagine how Mr. Nicholas could have had some
recollection that Majidi’s counsel sent an allocution, “undertook to see if that happened,”
and did not find or recall the Naftalis Allocution or any of the other documents produced
only recently by the government.

         Moreover, even before this issue arose, it is inconceivable how all members of the
prosecution team failed to recognize that Brady and Giglio required disclosure of the fact
that a cooperator delivered in Court an allocution written by a prosecutor that differed from
the cooperator’s proposed allocution in ways that aligned it with the prosecution’s theory
of the case and diverged from the defense theories. Those facts, and the allocution drafted
by the prosecutor, should plainly have been disclosed to the defense well before trial.
Relatedly, as noted, the emails in this case reflect a troubling pattern of the prosecutors
arranging calls and meetings with counsel in an apparent effort to avoid creating a paper
trail; any such effort clearly would be inconsistent with its disclosure obligations. 9

        Finally, the government’s conduct post-trial in response to our FOIA request raises
similarly troubling questions. The government acknowledges that EOUSA received our
request in late November 2019, and that the prosecution team itself received our targeted
FOIA request in late January 2020, which presumably would have led someone to conduct
even a preliminary search sometime before March, especially given the limited scope of
the request, its obvious significance, and the pending motion before the Second Circuit.
Even if the Naftalis Allocution was not identified until March, however, there is no
explanation by the government for why it was not immediately produced. Other than to
say it was not discussed with Mr. McEnany and that Mr. Naftalis did not alert anyone else,
the government’s letters are silent as to what, if anything, was done after it was “identified,”
why it was not produced, and why no steps were taken to correct the prior
misrepresentations to this Court and the Court of Appeals.



9
    Just five months before Majidi’s plea, following a publicized failure to disclose
    exculpatory material in a case before Judge Nathan, the government claimed to have
    addressed the issue through “an all-hands-on-deck internal training of [its] unit chiefs,”
    and direction that “every AUSA in the criminal division . . . receive additional training
    on” the Office’s obligation to “scrub[ its] files” to ensure complete and timely Brady
    disclosures, “to ensure no repeat of the errors that have come before your Honor.” Hr’g
    Tr. at 9, 10, United States v. Pizarro, No. 17-cr-151-AJN (S.D.N.Y. May 17, 2018),
    ECF 135.

                                              22
     Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 23 of 30

Honorable Katherine Polk Failla


       Making matters worse, even when the government made its FOIA production on
May 27, 2020, it did not include the Naftalis Allocution—the single most significant
document related to any of the cooperators’ allocutions of which we are aware. We do not
know how that happened, and the government refuses to say. The government’s claim of
good faith cannot possibly be credited without these answers.

           C.   The Government’s Assertion that Its “Mistakes” Did Not Prejudice
                the Defendants or Implicate the Verdict Ignores the Significance of
                the Suppressed Evidence and the Government’s Other Disclosure
                Lapses

        The government’s blanket assertion that the evidence in question “did not prejudice
the defendants at trial and do[es] not implicate the verdict against either of them” overlooks
the significance of the suppressed evidence and the broader context of the government’s
repeated disclosure lapses in this case that have been brought to light only by the
persistence of defense counsel.

        As to the significance of the evidence withheld, the government’s case relied
heavily on cooperator testimony. There was no documentary evidence that Mr. Ahuja
recruited, directed, or communicated with the “corrupt brokers” who purportedly provided
PPI traders with inflated marks, and Mr. Ahuja was not party to the text exchanges
discussing marks from Dinucci. As the government highlighted to the jury in its closing
statement, “when you’re considering whether Mr. Ahuja was in the dark, you would have
to believe that Mr. Nimberg lied to you, Mr. Majidi lied to you, Mr. Dole lied to you . . . .”
(Trial Tr. 4639:25–4640:2.) Similarly, Mr. Shor’s defense was that valuations were within
a defensible range until the second half of 2015, at which time Mr. Shor lodged a series of
complaints with purported conspirators and non-conspirators alike, and recorded those
interactions—conduct that, according to Mr. Shor, undercut a claim that he was a willing
participant in a fraud.

        Impeaching the credibility of those witnesses was essential to the defense. In
general, the only practical way for a defendant to demonstrate that cooperating witnesses,
who are especially “vulnerable to prosecutorial suggestions,” 10 have in fact been coached
by the prosecution is through cross-examination. But the extent of coaching is often
difficult to discern and hidden “from meaningful oversight by courts or defense counsel,” 11
and thus very difficult to establish through cross-examination.

       This problem has been recognized by scholars, who have observed that defense
counsel typically “has no foundation for cross-examining the cooperator about whether his




10
     Bennett L. Gershman, Witness Coaching by Prosecutors, 23 Cardozo L. Rev. 829
     (2002), p. 834, available at http://digitalcommons.pace.edu/lawfaculty/126/.
11
     Id.

                                             23
     Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 24 of 30

Honorable Katherine Polk Failla


testimony was the product of information supplied by the government.” 12 While defense
counsel “will be able to elicit acknowledgment that the witness has met with the
prosecution to prepare, a well-prepared witness’s account of those sessions will be
otherwise opaque: ‘The prosecutor asked me the same questions she asked me today and
told me to tell the truth.’”13 This leaves the jury with “little insight into the significance
and nuance of the prosecutor’s effectively exclusive opportunity to prepare and rehearse
with the witness for what is often the crucial testimony in an accomplice case.” 14

        If the government had made the disclosures it was required to make, the defense
would have been able to show through objective evidence that the government took an
allocution reviewed by Majidi for delivery in Court and rewrote it to exclude statements
consistent with the defense and to align it with the government’s theory. We also could
have shown that, even though he likely was handed the script just minutes before his plea,
Majidi read it word-for-word without a single modification (indeed, Majidi emphasized
that the thoughts in it “are mine” (Majidi Plea Tr. 31:8-11, ECF 210, Ex. C)), and that
Majidi’s statement that his conduct was “wrong” came from the government, not from him.

       That concrete, stark and powerful evidence of the government’s shaping of its
witnesses’ statements would have dovetailed with a number of the defendants’ arguments.
For example, with respect to the timeframe of any mismarking, the defense would have
been able to show the jury that both Dinucci and Majidi had prepared allocutions placing
the mismarking squarely in 2015—consistent with the defenses of Mr. Ahuja and Mr.
Shor—but that the government had them change the date to 2014 to align with its theory.
That evidence also would have substantiated the defense argument that key portions of the
cooperators’ testimony—which, significantly, were not corroborated by documentary
evidence—were, in fact, the result of either coaching from the government or the
cooperators’ own eagerness to bend the testimony to support the government’s theory.

        In another example, the government used Dole’s redirect to introduce a critical
phrase—“Shor’s guys”—that became central to its case against both defendants. Those
words were first uttered by the government, during Dole’s re-direct examination, and not
by Dole himself. (Trial Tr. 1230:5-8.) Asked a leading question about that phrase, Dole
immediately embraced it and testified that Mr. Ahuja told him “to go to Shor’s guys” for
improper marks, even though the term he had actually claimed to hear Mr. Ahuja use was
“Shor’s boys.” (Trial Tr. 1230:5-21.) At another point during trial, Mr. Naftalis similarly
steered Dinucci to testify that Mr. Shor regularly mentioned receiving requests from his
“bosses” (meaning Majidi and Mr. Ahuja) to hit inflated targets, even though Dinucci’s
text and chat messages demonstrated that Mr. Shor only ever used the singular term “boss”
and Dinucci “always understood [Mr. Shor’s] boss to be Amin Majidi” and first mentioned

12
     Sam Roberts, Should Prosecutors Be Required To Record Their Pretrial Interviews
     with Accomplices and Snitches?, 74 Fordham L. Rev. 257 (2005), p. 284, available at
     https://ir.lawnet.fordham.edu/flr/vol74/iss1/7.
13
     Id. at 285 (internal quotation marks omitted).
14
     Id. (internal quotation marks omitted).

                                               24
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 25 of 30

Honorable Katherine Polk Failla


Mr. Ahuja to the government in this context, after meeting with the government many times
since 2014, a mere six weeks before his trial testimony. (Trial Tr. 3690:20–3693:18.)
Indeed, the prosecutors frequently eschewed non-leading questions and instead made
liberal use of the witnesses’ willingness to adopt language suggested by the prosecutors.

        The suppressed evidence mattered, even standing alone. But the government’s
failure to disclose that evidence must be viewed in the broader context of the serious
disclosure failures that occurred regularly in this case. See Kyles, 514 U.S. at 436 (courts
must consider materiality of “suppressed evidence . . . collectively, not item by item”);
Wearry v. Cain, 136 S. Ct. 1002, 1006 (2016) (“Evidence qualifies as material when there
is any reasonable likelihood it could have affected the judgment of the jury.”). Here, the
government has repeatedly failed to satisfy its disclosure obligations, and those failures
typically have come to light only because of Rule 17(c) subpoenas, FOIA requests, or other
efforts by the defense. The government’s response became a familiar refrain. The
government claims any omission or misstatement was inadvertent, acknowledges that it
should not have happened, and—in the same breath—argues that the newly disclosed
material is unimportant and would have altered nothing. Your Honor’s early remarks
proved prescient—the government’s actions did, in fact, inflict “death by a thousand cuts.”
(Trial Tr. 479:9-11.)

         In this case, disclosure issues surfaced from early on. The government initially
claimed, in June 2018, that it was “unaware of any Brady material.” (June 12, 2018 Gov’t
Letter, ECF 55, Ex. I.) In November 2018 and January 2019, however, approximately six-
to-eight months post-Indictment, and after repeated requests by the defendants, the
government made Brady disclosures that included witness statements from as far back as
the fall of 2016. (ECF 52-14, Ex. N.) At the January 17, 2019 conference, the Court
expressed concern about the timeliness of the government’s Brady disclosures, noting that
many of the disclosures should have been produced sooner. (Jan. 17, 2019 Hr’g Tr. at 58,
61, ECF 79.) The Court also asked the government at that conference if it had produced
all statements by attorneys for witnesses that “might be [broadly] considered exculpatory,”
and the government replied “yes,” with the potential exception of notes from other
prosecutors from a pre-indictment presentation by Majidi. (Id. at 76:8-21.) That was not
accurate.

          Before trial, we subpoenaed the cooperators and their lawyers for, among other
things, communications between counsel for cooperators and the government. On May 30,
2019, after counsel for Majidi contacted the government regarding the documents he
planned to produce in response to our Rule 17(c) subpoena—the government produced a
letter it received from counsel for Majidi over a year prior that plainly included statements
at odds with the government’s theory of the case. (ECF 319-04.) When questioned about
its failure to produce the document earlier, the government claimed it was “simply
misfiled” in a file with cover letters. The Court explained that it was “not exactly satisfied
with the explanation that this was a filing error,” and inquired as to how it could have
“confidence that the disclosures you’ve made, that the work you’ve done is correct.” (Trial
Tr. 10:22–11:6.) The government responded that it took its obligations “very seriously”
and reassured the Court that, in addition to going over the files containing cover letters, it
“went through and looked at all the files; are there other possible files here that, when we

                                             25
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 26 of 30

Honorable Katherine Polk Failla


went back and did our Brady and Giglio review, we didn’t look at them, that they may have
somehow substantive material in them, and we had satisfied ourselves that there aren’t any
other files.” (Trial Tr. 11:8, 13:4-11.) The government further confirmed that it had
reviewed the shared directory in its entirety. (Trial Tr. 14:14-20.)

        Yet, several days later, on June 3, the Court asked the government to provide its
plea-related emails with counsel for Dole to the defense—which the defense only knew to
ask about because of its communications with Dole’s counsel concerning Mr. Ahuja’s
third-party subpoena. (Trial Tr. 25:6–27:17.) As a result, the government produced
redlined edits to the Cooperation Agreement and the Information sent by counsel for Dole
to the government on November 1, 2017. (Trial Tr. 37:14-21.)

         Two days after that, on June 5 and 6, the government produced communications
between itself and counsel for Majidi, including a proposed allocution sent by counsel for
Majidi to Mr. Naftalis on October 29, 2018, and a reply email from Mr. Naftalis requesting
to speak with counsel on October 30, 2018. (Trial Tr. 118:12–119:4.) Noting the material
difference between Majidi’s proposed and final allocution and that the proposed allocution
“should have been disclosed,” the Court ordered the government “to review all of [its]
attorney communications.” (Trial Tr. 472:3–479:19.) The government conducted another
review of its files, made additional Brady disclosures—including Dinucci’s proposed plea
allocution (which was also revised following its initial transmission to the government)—
and assured the Court, again, that no additional Brady material existed in its files. (ECF
209.) Yet, as detailed above, that, too, was inaccurate, as the Naftalis Allocution and other
critical communications were not disclosed.

        At trial, the defendants moved to dismiss the Indictment based on the government’s
recurrent Brady failures and disclosure-related misconduct. (Voir Dire Tr. 431:9-14; Trial
Tr. 87:24–88:2.) The Court recognized that disclosure failures could result in severe
sanction and that repeated representations by the government that it would “do better” were
not enough. The Court ultimately denied the motion, stating: “[N]o, today I’m not
dismissing the indictment. That does not mean that I’m pleased with the disclosures.”
(Trial Tr. 465:14-16.) However, we now know that the record on which the Court denied
the motion was incomplete and inaccurate.

       D.      The Scope of Additional Discovery

        As discussed, many questions remain unanswered regarding the plea allocutions,
the government’s disclosure failures, and the government’s actions since receiving our
FOIA request. The government should be required to produce documents to test its claims
of good faith and honest mistakes, and, just as importantly, to complete the factual record
so that the defendants can evaluate what relief they may wish to seek based on the
circumstances described in this letter. The government described its most recent search as
limited to “internal emails (including calendar invites), as well as internal paper and
electronic files, for certain materials that would be responsive to this request,” without
explaining how the word “certain” limited the searchable universe. (June 24 Gov’t Letter
at 2–3.) And in the very next sentence, the government states that its search would be for


                                             26
     Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 27 of 30

Honorable Katherine Polk Failla


emails (and not, for example, internal chats, text messages or phone records), 15 and was
seemingly arbitrarily limited to the two days prior to a cooperating witness’s plea. (Id.)
No indication is given of whether “internal paper” or other “electronic files” were searched.
That is not sufficient.

        More broadly, the government has repeatedly represented compliance with its
obligations, and assured the Court and defendants that “this is it,” only to be proven wrong
time and again. Consequently, the government cannot be relied upon to self-police its
disclosure obligations in this case. The defense made specific disclosure requests at trial
that were denied based on the Court’s reliance on the government’s own assurances that it
had satisfied its obligations. Those assurances by the government—whether made
previously or now—should be tested through documents and not simply accepted at face
value. And to ensure that the defendants receive all material to which they are entitled, the
Court should compel disclosures that do not allow for the exercise of discretion or
judgment by the prosecutors, such as a determination whether information falls within
Brady or Giglio or not. In short, the government’s opposition to the defense motion for
disclosure and a hearing not only confirms the need for the relief requested therein, but
confirms that broader disclosure should be ordered.

        First, the government should be required to produce at least the following:

        •       Any communications or other documents (including, but not limited to,
                emails, text messages, internal chats, and voice mails) concerning any
                cooperating witness’s plea hearing, plea allocution or trial testimony. For
                the avoidance of doubt, these documents should include not only
                substantive communications, but also documents that reflect or are
                indicative of oral communications. As indicated by its prior conduct and its
                searches reflected in its June 24, 2020 letter (ECF 371), the government
                appears to think that emails (or phone logs or records and other documents)
                showing communications are not disclosable (such as Mr. Naftalis’s email

15
     On July 2, 2020, in a case before Judge Nathan, the government submitted a Court-
     ordered response to questions regarding late disclosures and related misstatements.
     The government’s response, authored by Mr. McEnany, quoted from highly relevant
     communications among the AUSAs on “an internal chat system.” Letter Reply at 10–
     11, United States v. Nejad, 18 Cr. 224 (AJN), ECF 354. On July 3, we asked the
     prosecutors in this case if they had searched its internal chats. (Ex. 17, July 3, 2020 E-
     mail from R. Tarlowe.) On July 6, the government responded that it did not recall
     discussing issues responsive to Shor’s June 19 letter over the internal chat system, but
     after receiving our July 3 email, reached out to its IT department for assistance “in
     determining whether a search for internal chats can be conducted and if so how best to
     conduct it.” (Id.) This only raises more concerns about the extent to which the
     government truly reviewed its entire “file” before this moment. This concern relates
     to the government’s Brady/Giglio obligations more broadly, and not just in connection
     with the allocutions—the government’s response nowhere says that the prosecutors do
     not recall using the internal chat system in connection with this case.

                                              27
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 28 of 30

Honorable Katherine Polk Failla


              to Majidi’s counsel proposing a 4:30 phone call (not disclosed until
              produced by Mr. Rosenberg), Mr. Naftalis’s email proposing to meet ten
              minutes prior to the plea (not disclosed until June 24, 2020), Mr. Cowley’s
              and Mr. Kasulis’s emails indicating a meeting prior to Dinucci’s plea (not
              disclosed until June 24, 2020)).

       •      All versions of any draft, proposed, or actual plea allocutions relating to the
              allegations in this case (including native files with metadata of all versions
              of any Majidi allocution).

       •      Any documents reflecting or memorializing meetings regarding cooperator
              allocutions in this case (including, but not limited to, notes, calendar entries,
              emails, internal chats, or other documents).

       •      Any documents reflecting, constituting, or memorializing any
              communications (including, but not limited to, emails, text messages,
              internal chats, and voice mails) with counsel for any government witness
              about the content or substance of the witness’s proffer statements or actual
              or anticipated testimony. For the avoidance of doubt, such documents
              would include the documents recently produced reflecting meetings prior to
              the plea proceedings, voicemails, any telephone records reflecting calls
              between the government and defense counsel, and any internal chats
              relating to or reflecting any such communications.

       •      Any documents (including, but not limited to, emails, text messages,
              internal chats, and voice mails) reflecting communications with the FBI or
              SEC about the content or substance of a witness’s proffer statements or
              actual or anticipated testimony.

       •      Any documents reflecting, constituting, or memorializing any
              communications (including, but not limited to, emails, text messages,
              internal chats, and voice mails) concerning the content or substance of any
              government witness’s proffer statements or actual or anticipated testimony.

       •      Any documents (including, but not limited to, emails, text messages,
              internal chats, and voice mails) reflecting, constituting, or memorializing
              any communications between the government (including the U.S.
              Attorney’s Office and the FBI) and any witness for the government.

       •      Any documents reflecting, constituting, or memorializing any
              communications and other documents (including, but not limited to, emails,
              text messages, internal chats, and voice mails) concerning the November
              26, 2019 FOIA request and any response thereto.

       •      Copies of all documents provided by Mr. Naftalis to the Office’s FOIA
              personnel on or about March 9, 2020, as responsive to the November 26,
              2019 FOIA request.

                                             28
     Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 29 of 30

Honorable Katherine Polk Failla


        •       Any documents reflecting, constituting, or memorializing any
                communications with any lawyer for any government witness concerning
                this case.

        •       Any documents reflecting, constituting, or memorializing any
                communications or other documents related to consideration, offers, or
                requests of immunity, non-prosecution or other agreement for James
                Nimberg. 16

        •       Testimony of any law enforcement agent who referenced, described, or
                summarized statements of others before the grand jury (or grand juries) that
                returned the indictment on May 7, 2018 (ECF 2) or the superseding
                indictment on April 22, 2019 (ECF 121). 17

        •       Any documents reflecting, constituting, or memorializing any oral or
                written communications in which the government or law enforcement
                agents advised any government witness against sending emails or text
                messages.

        •       Any documents reflecting, constituting, or memorializing information from
                any expert witness indicating, reflecting or supporting the proposition that
                PPI’s marks in 2014 or any other period prior to the second half of 2015
                were consistent with fair value.

        •       Any additional Brady and Giglio material not already produced, whether
                obtained or identified prior to or after the verdict in this case, and whether
                or not previously memorialized in writing.



16
     After the defense requested Giglio disclosures concerning a grant of immunity to
     Nimberg, the government produced a handwritten note with cryptic references to
     multiple government discussions with Nimberg or his counsel in 2018 and 2019, with
     no detail whatsoever. One disclosure simply stated “Spring 2018 – Spring 2019 USAO
     conversation with Nimberg counsel . . . Gov’t discussion about potential of applying to
     Court for immunity (2018-19).” (3525-10, April 30, 2019.) Notes of another meeting
     simply state “immunity order.” (3525-15, June 6, 2019.) Nimberg’s testimony that he
     participated in a “scheme” with the trial defendants and others based on his claimed
     conduct of selectively challenging marks (a theory that was not charged and was
     disclaimed by the government) is also the subject of appellate arguments.
17
     There were different allegations of fact contained in the two Indictments—including
     on key issues—which could only have resulted from the different summaries of witness
     statements heard by the two grand juries. When the Court denied the defendants’
     motion to compel the government to produce the case agent’s grand jury testimony on
     statements made by cooperating witnesses, it cited the government’s representations
     about its disclosure obligations. (May 15, 2019 Order, ECF 163.)

                                             29
   Case 1:18-cr-00328-KPF Document 385 Filed 07/06/20 Page 30 of 30

Honorable Katherine Polk Failla


         Second, because much of the most critical evidence may not be available in
documentary form, the Court should also receive testimony on the various issues described
in this letter, including the circumstances surrounding the Majidi allocution, the colloquy
with the Court on June 10, 2019, and the government’s receipt of and response to the FOIA
request. We respectfully submit that the testimony should include sworn declarations from
the government prosecutors, and testimony from the cooperating and immunized witnesses
themselves, who should be advised that their testimony on these issues will not subject
them to any adverse consequences from the government in connection with sentencing.

       We do not make these requests for discovery and a hearing lightly. However, we
believe it is the only way to ensure a complete and accurate record and to obtain any
reasonable degree of confidence that there isn’t more undisclosed Brady or Giglio material.

                                       Respectfully submitted,



                                       Roberto Finzi
                                       Richard C. Tarlowe




                                            30
